DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Vershure (US 4,827,716).
Regarding claim 1, Chattaway discloses a system for providing supplemental power and fire suppression on an aircraft having a gas turbine engine, comprising: 
a fire suppression control valve (152a) configured to be coupled between an OBIGGS system (120) and a cargo compartment (114a) of an aircraft (12) and having a suppression closed position in which the compressed gas is prevented from flowing to the cargo compartment and a suppression open position in which the compressed gas is ported through the fire suppression control valve (152a) to the cargo compartment to suppress a fire (Paragraphs 28 and 42); 
and the On Board Inert Gas Generating System (OBIGGS) configured to provide fire suppression to the cargo compartment (Paragraphs 24-26).
However, Chattaway is silent as to the specific structure of the OBIGGS system.
Vershure discloses an improved OBIGGS system comprising: 
a turbine (14) configured to directly convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power (Column 3, lines 57-63, The turbine is capable of receiving compressed air from the compressed air storage for operation, and converting the air to power);

a pump control valve (80) configured to be coupled between the turbine (14) and the storage tank (72) and having a pump closed position in which the compressed gas is prevented from flowing to the turbine and a pump open position in which the compressed gas is ported through the pump control valve to the turbine to cause the turbine to convert the compressed gas into the at least one of the electrical power, the hydraulic power, or the pneumatic power (Column 5, lines 3-5, The valve is open and closed as needed to provide gas to the turbine which is converted to electric power by the turbine), 
and an On Board Inert Gas Generating System (OBIGGS) (24) configured to receive additional pneumatic, hydraulic, or electric power from the gas turbine engine and to generate an inert gas (Column 3, line 64-Column 4, line 2, Thrust produced from the turbine exhaust runs the aircraft engine which supplies bleed air to the OBIGGS system) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Chattaway to further include the OBIGGS system of Vershure, thereby providing a system comprising: 
a turbine (Vershure, 14) configured to directly convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power (Vershure, Column 3, lines 57-63, The turbine is capable of receiving compressed air from the compressed air storage for operation, and converting the air to power);
a storage tank (Vershure, 72) located upstream from the turbine (Vershure, 14) (Vershure, Figure 1) and configured to store the compressed gas (Vershure, Column 4, lines 63-64)

and an On Board Inert Gas Generating System (OBIGGS) (Vershure, 24) configured to receive additional pneumatic, hydraulic, or electric power from the gas turbine engine and to generate an inert gas (Vershure, Column 3, line 64-Column 4, line 2, Thrust produced from the turbine exhaust is used by the aircraft engine which supplies bleed air to the OBIGGS system), in order to provide for a system that is further able to provides emergency power in a time of power loss. 
 	Chattaway in view of Vershure further discloses a system including the control valve (Chattaway, 152a) coupled between the cargo compartment (Chattaway, 114a) and the storage tank (Vershure, 72) (Once OEA is supplied to the turbine from the storage tank, and the bleed air issued through the inert gas generator, the valve determines whether the NEA from this bleed air is issued to the fuel tank or the cargo compartment).
Regarding claims 2 and 10, Chattaway in view of Vershure discloses the system of claims 1 (and 9), further comprising a controller (Chattaway, 126) coupled to the fire suppression control valve (Chattaway, 152a) and the OBIGGS (Paragraphs 31 and 33) and configured to control the fire suppression control valve to change from the suppression closed position to the suppression open position in response to determining that the fire exists in the cargo compartment (Chattaway, Paragraph 27) to provide an 
Regarding claims 3 and 11, Chattaway in view of Vershure discloses the system of claims 2 and 10, wherein the controller (Chattaway, 126) is further configured to control the pump control valve (Chattaway, 152a) to be in the pump open position in response to determining that the aircraft lacks power (Paragraph 40).
Regarding claims 4 and 12, Chattaway in view of Vershure discloses the system of claims 2 and 10, wherein the fire suppression control valve further has a suppression partially open position in which the compressed gas may flow to the cargo compartment at a slower rate than in the suppression open position, wherein the controller is further configured to control the fire suppression control valve to change from the suppression open position to the suppression partially open position after a predetermined amount of time from controlling the fire suppression control valve from the suppression closed position to the suppression open position to provide additional [[LRD]] fire suppression (Chattaway, Paragraphs 37-39, The controllers is configured to control the control valves to be opened as desired for a partial amount of time to provide for a desired flow rate).
Regarding claim 5, Chattaway in view of Vershure discloses the system of claim 1, further comprising a turbine exhaust selector valve (Vershure, 42) located between the turbine (Vershure, 14) and the cargo compartment (Chattaway, 114a) and having an overboard position in which exhaust from the compressed gas used by the turbine is directed out of the aircraft, and a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire (Vershure, Column 4, lines 32-41, The valve is configured to provide NEA to the compressor, which is routed to the cargo compartment, or overboard).
Regarding claim 6 and 16, Chattaway in view of Vershure discloses the system of claims 1 and 9, wherein the OBIGGS is further configured to provide the inert gas to a fuel tank of the aircraft (Vershure Column 4, lines 57-62 and Chattaway, Paragraph 23).
Regarding claims 7 and 14, Chattaway in view of Vershure discloses the system of claims 6 and 13, further comprising an OBIGGS selector valve (152e) having a tank position in which the inert gas from the OBIGGS can flow through the OBIGGS selector valve to the fuel tank (Chattaway Paragraphs 28 and 42, in the initial open position of the valve, gas is routed to the fuel tank) a cargo position in which the inert gas from the OBIGGS can flow through the OBIGGS selector valve to the cargo compartment (Chattaway, Paragraphs 28 and 42, During the second phase of suppression, the valve 152e is closed and the valve 152a is opened; Gas is only directed to the cargo compartment), but fails to disclose a dual position in which the inert gas from the OBIGGS can flow through the OBIGGS selector valve to the fuel tank and to the cargo compartment.
Chattaway discloses that the valves may be configured as desired to provide flow to the cargo bays as desired (Paragraph 26).
Therefore, it would have been an obvious matter of design choice to provide the valve configured to allow gas to flow to the fuel tank and cargo bay simultaneously, as Applicant has not disclosed that the configuration solves a stated problem or is for a particular purpose. The device would perform equally well with flow alternative flowing to the gas tank and cargo bay, as disclosed.
Regarding claims 8 and 15, Chattaway in view of Vershure discloses the system of claims 1 and 9, further comprising an input device configured to receive user input (Chattaway, Figure 3, the controller is user programmable; programmable controllers inherently include input devices) corresponding to desired operation of the OBIGGS (Chattaway, Paragraph 19) and a controller (126) coupled to the OBIGGS and 
Regarding claim 9, Chattaway in view of Vershure discloses an aircraft, comprising:
a cargo compartment (Chattaway, 114a); 
a gas turbine engine (Vershure, 10); 
a turbine (Vershure, 14) configured to convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power (Vershure, Column 3, lines 57-63, The turbine is capable of receiving compressed air from the compressed air storage for operation, and converting the air to power);  
a storage tank (Vershure, 72) located upstream from the turbine (Vershure, 14) (Vershure, Figure 1) and configured to store the compressed gas (Vershure, Column 4, lines 63-64)
a fire suppression control valve (Chattaway, 152a) configured to be coupled between the storage tank (Vershure, 72) and the cargo compartment (Chattaway, 114a); 
and having a suppression closed position in which the compressed gas is prevented from flowing to the cargo compartment (Chattaway, 114a) and a suppression open position in which the compressed gas is ported through the fire suppression control valve (152a) to the cargo compartment to suppress a fire (Chattaway, Paragraphs 28 and 42);
a pump control valve (Vershure, 80) configured to be coupled between the turbine (Vershure, 14) and the storage tank (Vershure, 72) and having a pump closed position in which the compressed gas is prevented from flowing to the turbine and a pump open position in which the compressed gas is ported through the pump control valve to the turbine to cause the turbine to convert the compressed gas into the at least one of the electrical power, the hydraulic power, or the pneumatic power (Vershure, 
and an On Board Inert Gas Generating System (OBIGGS) (Vershure, 24) configured to receive additional pneumatic, hydraulic, or electric power from the gas turbine engine and to generate an inert gas to provide fire suppression to the cargo compartment (Vershure, Column 3, line 64-Column 4, line 2, Thrust produced from the turbine exhaust is used by the aircraft engine which supplies bleed air to the OBIGGS system; The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; As modified, the gas is capable of being provided for fire suppression)
but fails to disclose the provision of a propellant selector valve coupled between the storage tank and the turbine, and between the gas turbine engine and the turbine, and having a tank position in which the compressed gas from the tank is ported from the storage tank to the turbine, and an engine position in which engine compressed gas is ported from the gas turbine engine to the turbine; 
Vershure discloses a plurality of valves, a valve (80) between the storage tank (72) and turbine which determines whether compressed gas from the tank is ported from the storage tank to the turbine, and a valve (44) which determines whether compressed gas is ported from the gas turbine engine to the turbine.
It would have been an obvious matter of design choice to align the valves to perform in the manner prescribed, as Applicant has not disclosed that the specific alignment of the valve is used for a particular purpose or solves a stated problem. It appears the device would perform equally well with a plurality of valves, as put forth by Vershure.
Regarding claim 13, Chattaway in view of Vershure discloses the system of claim 9, further comprising a fuel tank (Vershure, 12) wherein the OBIGGS is further 
Regarding claim 17, Chattaway in view of Vershure discloses, as shown above, a method for providing supplemental power and fire suppression on an aircraft, comprising:
identifying, by a controller (Chattaway, 126) , whether a fire condition exists or a fire condition does not exist in a cargo compartment of the aircraft (Chattaway, Paragraphs 131-132); 
controlling, by the controller (Chattaway, 126), a fire suppression control valve (Chattaway, 152a) in fluidic communication with a storage tank (Vershure, 72) and the cargo compartment (Chattaway, 114a) such that the fire suppression control valve is maintained in a suppression closed position in response to identifying that the fire condition does not exist in which compressed gas stored in the storage tank is prevented from flowing to the cargo compartment or changing the fire suppression control valve to a suppression open position in which the compressed gas in the storage tank is ported through the fire suppression control valve to the cargo compartment in response to identifying that the fire condition exists (Chattaway, Paragraphs 28 and 42); 
controlling, by the controller (Chattaway, 126), an On Board Inert Gas Generating System (OBIGGS) (Chattaway, 120) to receive bleed air from a gas turbine engine and to convert the bleed air into an inert gas to provide fire suppression to the cargo compartment (Chattaway, Paragraph 42) in response to identifying that the fire condition exists (Chattaway, Paragraph 27); 
identifying, by the controller (Chattaway, 126), whether a power condition exists in which the aircraft has lost electrical or hydraulic power or whether the power condition does not exist (Chattaway, Paragraph 40); and 

Regarding claim 18, Chattaway in view of Vershure discloses the method of claim 17, further comprising controlling, by the controller (Chattaway, 126), the fire suppression control valve to change from the suppression open position to a suppression partially open position in which the compressed gas may flow to the cargo compartment at a slower rate than in the suppression open position a predetermined amount of time after changing the fire suppression control valve to the suppression open position to provide additional fire suppression (Chattaway, Paragraphs 37-39, The controller is configured to control the control valves to be opened as desired for a partial amount of time to provide for a desired flow rate).
Regarding claim 19, Chattaway in view of Vershure discloses the method of claim 17, further comprising controlling, by the controller (Chattaway, 126), a turbine exhaust selector valve (Vershure, 42) in fluidic communication with the turbine (Vershure, 14) and the cargo compartment (Chattaway, 114a) to switch from an overboard position in which exhaust from the compressed gas used by the turbine is directed out of the aircraft to a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire in response to identifying that the fire condition exists and that the power condition exists 
Regarding claim 20, Chattaway in view of Vershure discloses the method of claim 17, further comprising: 
receiving, by an input device, user input (Chattaway, Figure 3, the controller is user programmable; programmable controllers inherently include input devices) corresponding to desired operation of the OBIGGS (Chattaway, Paragraph 19); and 
controlling, by the controller, the OBIGGS to perform the desired operation (Chattaway, Paragraphs 31 and 33).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752       
                                                                                                                                                                                                 /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752